Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on 14 July 2022. Claim 1 was amended. Claim 21 was previously cancelled. Claims 1-20 and 22-30 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 and 22-30 are rejected under 35 USC § 101
Claims 1-20 and 22-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative claim 1 recites:
receiving … a user selection of a dataset representing a cohort of patients, wherein each patient in the cohort of patients has been diagnosed with one or more cancers, and wherein the dataset comprises clinical information relating to each of the patients and biomarker information relating to a tumor specimen of each of the patients;
identifying one or more user-defined or non-user-defined notebooks based on the received user … ;
modeling the dataset according to the statistical model of the user-selected notebook or analyzing the dataset according to the analysis of the user-selected notebook without requiring additional coding or recoding by the user.
Therefore, the claim as a whole is directed to “selecting and applying a statistical model to patient data”, which is an abstract idea because it is a mental process. “Selecting a model to apply to patient data” is considered to be a mental process because it is a concept capable of being performed in the human mind (including an observation, evaluation, judgment, opinion). Specifically, a healthcare research can select a set of patient data and select a particular statistical model to that patient data, the selection being based on their own observations and judgement.
This judicial exception is not integrated into a practical application. In particular, claim 1 recites the following additional element(s):
receiving user identification credentials;
an interactive portal displayed on a display device operatively coupled to a computer;
the one or more notebooks comprising a template displayed in the interactive portal as one or more cells, each cell fillable with one of a plurality of preconfigured elements selected from analytics, models, visualizations, or reportings for implementing a specific type of disease progression analysis
the modeling or analyzing performed using a time to event modeling module or an event likelihood module;
generating a notebook interface comprising a plurality of notebook user interface elements, each notebook user interface element configured to launch a user-defined notebook, to launch a non-user-defined notebook, or to create a new notebook;
in response to the user-selected notebook user interface element corresponding to a new notebook, generating a notebook generation interface for receiving user selections of one or more of the preconfigured elements to generate a new notebook,
in response to the user-selected notebook user interface element corresponding to a user-defined notebook or a non-user-defined notebook:
in a distributed computing and modeling layer
generating a notebook interface including a user interface element that toggles the notebook interface between a viewing mode and an editing mode, each of the viewing mode and the editing mode applying the visualizations or reportings to the modeled or analyzed dataset to provide results to the user via the interactive portal, 
wherein the editing mode includes: 
a visual representation of each cell of the notebook corresponding to the user-selected notebook user interface element, editable code permitting the user to modify one or more of the cells, including modifying a selection of the biomarker used as an input for one of the disease progression statistical models or analyses, and separate from the one or more cells, one or more user interface elements corresponding to the preconfigured elements, whereby populating an empty one of the one or more cells includes receiving a selection of one of the one or more user interface elements corresponding to the preconfigured elements.
These additional element, including general purpose computer and GUI functionality, merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Merely providing instructions to perform an abstract idea using a computer is not enough to integrate the abstract idea into a practical application (see MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 1 is directed to an abstract idea.
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Merely providing instructions to perform an abstract idea using a computer does not make the claims amount to significantly more than the judicial exception (see MPEP 2106.05(f)). None of these additional elements furnish an inventive concept in addition to (beyond) the judicial exception. Accordingly, claim 1 is ineligible.
Dependent claims 2, 5-9, 12-13, 17-18, 22-27, and 29-30 merely further limit the abstract idea and are thereby considered to be ineligible.
Dependent claims 3-4 and 10-11 further recite additional elements that include broad and general machine learning principles. Similar to the additional elements in claim 1, these additional elements merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). In other words, these claim elements amount to reciting the use of general machine learning principles to perform the judicial exception. Merely providing instructions to perform an abstract idea using a computer does not integrate the application into a practical application, neither do they make the claims amount to significantly more than the judicial exception (see MPEP 2106.05(f)). Accordingly, claims 3-4 and 10-11 are ineligible.
Dependent claims 14-16, 19-20, and 28 further recite additional elements that include computer GUI elements and functions. These additional element merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Merely providing instructions to perform an abstract idea using a computer does not integrate the application into a practical application, neither do they make the claims amount to significantly more than the judicial exception (see MPEP 2106.05(f)).  Accordingly, claims 14-16, 19-20, and 28 are ineligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14, 17-20 and 22-30 are rejected under 35 U.S.C. 103 as being unpatentable over Spetzler (U.S. 2018/0268937) in view of Rabinowitz (U.S. 2007/0178501), and further in view of Minkin (U.S. 2018/0165604).
Regarding claim 1, Spetzler discloses a method for disease progression analysis, comprising:
receiving, via an interactive portal displayed on a display device operatively coupled to a computer (See Spetzler [0083] the system includes a graphical user interface for receiving user interactions.), a user selection of a dataset representing a cohort of patients (See Spetzler [0120] the system can receive user input for the selection of indicia that identifies a patient cohort.), wherein each patient in the cohort of patients has been diagnosed with one or more cancers (See Spetzler [0073] system can profile “hundreds, thousands, or tens of thousands patients.” This profiling of the patient can include patient data related to cancer.), and wherein the dataset comprises clinical information relating to each of the patients (See Spetzler [0073] The data can also include treatment regimens used with patients, patient responses to treatment regimens, and outcome data including treatment data likely to benefit a patient and treatments that were indeterminate benefit to patients.) and biomarker information relating to a tumor specimen of each of the patients (See Spetzler [0071] the molecular profiling includes information concerning tumor samples collected from a patient. [0073] the collected patient cohort data can include biomarkers from patient samples (i.e. biomarkers from tumor specimens taken from patients.);
each cell fillable with one of a plurality of preconfigured elements selected from analytics, models, visualizations, or reportings for implementing a specific type of disease progression analysis (See Spetzler fig. 4H and [0129] Each potential selection includes preconfigured results, the 3 GUI objects mentioned above. These three different GUI objects (a graphical and visual information in biomarker behavior GUI object, a survival analysis GUI object, and a statistic GUI object) are automatically populated when the indicia is selected, making them “preconfigured.” The three GUI objects also meet the broadest reasonable interpretation of a “preconfigured elements selected from analytics, models, visualizations, or reportings.”); 
modeling the dataset according to the statistical model of the user-selected notebook or analyzing the dataset according to the analysis of the user-selected notebook without requiring additional coding or recoding by the user (See Spetzler [0129] This element is understood to mean that no additional code is required to be written. In the disclosed system, the user need only select the primary indicia and the information is automatically populated. The user does not need to write any code, but merely select which disease/condition and corresponding inputs for the system to use to display in the three GUI objects.), the modeling or analyzing performed using a time to event modeling module or an event likelihood module (See Spetzler [0111] one of the functions disclosed is performing a survival analysis (i.e. “a determination of percent survival over a period of time.”) A survival analysis is understood to be an analysis that calculates a likelihood of an event, death/survival, or in other words and “event likelihood.”) in a distributed computing and modeling layer (See Spetzler [0080] the system functions “may be distributed across a plurality of computing devices that may be in operative communication with each other” (i.e. “a distributed computing and modeling layer”).); and
generating a notebook interface including a user interface element that toggles the notebook interface between a viewing mode and an editing mode (See Spetzler Figs. 4A-4E and [0110]-[0120] the system includes a viewing mode, including at least one (Fig. 4A) that just displays the data and another (Fig. 4E) that includes a selection panel for editing the indicia/input data for the displayed analyses. This meets the broadest reasonable interpretation of a viewing mode and an editing mode.), each of the viewing mode and the editing mode applying the visualizations or reportings to the modeled or analyzed dataset to provide results to the user via the interactive portal (See Spetzler [0125] the selected primary and secondary indicia are used in the analysis performed to display the plots and survival analysis. See also [0129] and [0130]. Figs. 4A and 4E both show the data analysis results.), 
wherein the editing mode includes: 
including modifying a selection of the biomarker used as an input for one of the disease progression statistical models or analyses (See Spetzler [0120] the user can select and change which biomarker is being analyzed.), and 
separate from the one or more cells, one or more user interface elements corresponding to the preconfigured elements, whereby populating an empty one of the one or more cells includes receiving a selection of one of the one or more user interface elements corresponding to the preconfigured elements (See Spetzler Fig. 4F and [0121]. See also Fig. 4H and [0129] Each potential selection (i.e. “notebook”) includes preconfigured results, the 3 GUI objects mentioned above. These three different GUI objects (a graphical and visual information in biomarker behavior GUI object, a survival analysis GUI object, and a statistic GUI object) are automatically populated when the indicia is selected, making them “preconfigured.”).
Spetzler does not disclose:
receiving user identification credentials;
identifying one or more user-defined or non-user-defined notebooks based on the received user identification credentials, 
the one or more notebooks comprising a template displayed in the interactive portal as one or more cells,
generating a notebook interface comprising a plurality of notebook user interface elements, each notebook user interface element configured to launch a user-defined notebook, to launch a non-user-defined notebook, or to create a new notebook;
in response to the user-selected notebook user interface element corresponding to a new notebook, generating a notebook generation interface for receiving user selections of one or more of the preconfigured elements to generate a new notebook,
in response to the user-selected notebook user interface element corresponding to a user-defined notebook or a non-user-defined notebook: 
wherein the editing mode includes a visual representation of each cell of the notebook corresponding to the user-selected notebook user interface element
wherein the editing mode includes editable code permitting the user to modify one or more of the cells.
Rabinowitz teaches:
receiving user identification credentials (See Rabinowitz [0185] system includes a login screen that accepts identification credentials.);
identifying one or more user-defined or non-user-defined notebooks based on the received user identification credentials (See Rabinowitz Fig. 25 and [0186] after logging in to the system, the user can create new cartridges or edit existing cartridges. These cartridges meet the broadest reasonable interpretation of a “notebook.”), the one or more notebooks comprising a template displayed in the interactive portal as one or more cells (See Rabinowitz Figs. 25-31, [0186] and [0190].),
generating a notebook interface comprising a plurality of notebook user interface elements, each notebook user interface element configured to launch a user-defined notebook, to launch a non-user-defined notebook, or to create a new notebook (See Rabinowitz Fig. 25, [0186], and [0190] the system includes an interface with multiple different cartridges to select. This includes launching already made cartridges and creating new ones. The function of these cartridges being selectable in the user interface of fig. 25 meets the broadest reasonable interpretation of the claimed “notebook” selecting features.);
in response to the user-selected notebook user interface element corresponding to a new notebook, generating a notebook generation interface for receiving user selections of one or more of the preconfigured elements to generate a new notebook (See Rabinowitz Fig. 25-27 and [0186]-[0190] when the user chooses to make a new cartridge, the system displays menus for selecting preconfigured options from lists.),
in response to the user-selected notebook user interface element corresponding to a user-defined notebook or a non-user-defined notebook (See Rabinowitz Fig. 25-27 and [0186]-[0190] the user can select already created cartridges.); 
wherein the editing mode includes a visual representation of each cell of the notebook corresponding to the user-selected notebook user interface element (See Rabinowitz Fig. 27 and [0187].).
The system of Rabinowitz is applicable to the disclosure of Spetzler as they both share characteristics and capabilities, namely, they are directed to providing tools for analyzing medical data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spetzler to include notebook-like templates for the collected data as taught by Rabinowitz. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Spetzler in order to accommodate a disparate set of clients and be flexible so that it can change to accommodate scientific progress and remain optimally configured (see Rabinowitz Abstract).
Minkin teaches:
wherein the editing mode includes editable code permitting the user to modify one or more of the cells (See Minkin [0191] the system can include different user interfaces to have view into the inner workings of creating workflows. This includes the “Analytic Flow Workbench” that allows for composing new workflows from editing existing workflows, including editing of R, Python, Java, and DSL code.).
The system of Minkin is applicable to the disclosure of Spetzler as they both share characteristics and capabilities, namely, they are directed to providing tools for analyzing data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spetzler to include machine learning model creation tools as taught by Minkin. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Spetzler in order to aid in the creation of autonomous machine learning models (see Minkin [0191]).

Regarding claim 2, Spetzler in view of Rabinowitz and Minkin discloses the method of claim 1 as discussed above. Spetzler discloses a method, comprising:
receiving, via the interactive portal, a user selection of a second dataset representing a second cohort of patients (See Spetzler [0120] the system can receive user input for the selection of indicia that identifies a patient cohort. The system disclosed is understood to be useable multiple times, not just the once.), 
wherein each patient in the second cohort of patients has been diagnosed with one or more cancers (See Spetzler [0073] system can profile “hundreds, thousands, or tens of thousands patients.” This profiling of the patient can include patient data related to cancer.), and 
wherein the second dataset comprises clinical information relating to each of the second patients (See Spetzler [0073] The data can also include treatment regimens used with patients, patient responses to treatment regimens, and outcome data including treatment data likely to benefit a patient and treatments that were indeterminate benefit to patients.)  and molecular information relating to a tumor of each of the second patients (See Spetzler [0071] the molecular profiling includes information concerning tumor samples collected from a patient. [0073] the collected patient cohort data can include biomarkers from patient samples (i.e. biomarkers from tumor specimens taken from patients.); 
modeling the second dataset according to the statistical model or analyzing the second dataset according to the analysis (See Spetzler [0129] as discussed above, after the user selects the indicia, the 3 GUI objects are populated with graphical and visual information in biomarker behavior, a survival analysis, and statistics.); and 
applying the preconfigured visualizations or reportings to the modeled or analyzed second dataset to provide second results to the user via the interactive portal (See Spetzler [0129] after the user selects at least one of the indicia, the 3 GUI Objects are populated with data, visible in the GUI (i.e. “interactive portal”).), 
wherein the results and the second results are provided concurrently to permit direct comparison between the first and second cohorts of patients (Spetzler [0016] The system includes an embodiment that allows the survival analysis of two groups of patients to be compared at the same time. The example given compares those that match the profile of a reference patient and those that do not match a reference patient. [0029] the system can perform the survival analysis with the matched and unmatched data. The system displays this analysis in the graphical user interface. Therefore, the results for the two groups are understood to be “provided concurrently.” See also Spetzler [0124].).

Regarding claim 3, Spetzler in view of Rabinowitz and Minkin discloses the method of claim 1 as discussed above. Spetzler does not disclose a method, wherein:
the statistical model or analysis comprises a previously trained machine learning model, a machine learning model that is trained on the fly, or an unsupervised machine learning model.
Minkin teaches:
the statistical model or analysis comprises a previously trained machine learning model, a machine learning model that is trained on the fly, or an unsupervised machine learning model (See Minkin [0191] the statistical models developed by the system can include machine learning.).
The system of Minkin is applicable to the disclosure of Spetzler as they both share characteristics and capabilities, namely, they are directed to providing tools for analyzing data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spetzler to include machine learning model creation tools as taught by Minkin. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Spetzler in order to aid in the creation of autonomous machine learning models (see Minkin [0191]).

Regarding claim 4, Spetzler in view of Rabinowitz and Minkin discloses the method of claim 3 as discussed above. Spetzler does not disclose a method, wherein:
the previously trained machine learning model, the machine learning model that is trained on the fly, or the unsupervised machine learning model is a linear regression model, a non-linear regression model, a logistic regression model, a classification model, a bootstrap resampling model, a subset selection model, a dimensionality reduction model, or a tree-based model.
Minkin teaches:
the previously trained machine learning model, the machine learning model that is trained on the fly, or the unsupervised machine learning model is a linear regression model, a non-linear regression model, a logistic regression model, a classification model, a bootstrap resampling model, a subset selection model, a dimensionality reduction model, or a tree-based model (See Minkin [0171] the machine learning services provide by the system can include linear regression.).
The system of Minkin is applicable to the disclosure of Spetzler as they both share characteristics and capabilities, namely, they are directed to providing tools for analyzing data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spetzler to include machine learning model creation tools as taught by Minkin. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Spetzler in order to aid in the creation of autonomous machine learning models (see Minkin [0191]).

Regarding claim 5, Spetzler in view of Rabinowitz and Minkin discloses the method of claim 1 as discussed above. Spetzler discloses a method, wherein:
the disease progression being modeled or analyzed is a metastases event, a recurrence, a specific measure of progression for a drug or independent of a drug, a tumor size or a change in tumor size, or an enriched measurement (See Spetzler [0073] the system uses outcome data as part of its analyses. [0012] the outcome data can include a recurrence. Therefore, part of the survival analysis includes at least a recurrence.).

Regarding claim 6, Spetzler in view of Rabinowitz and Minkin discloses the method of claim 1 as discussed above. Spetzler discloses a method, wherein:
the disease progression being modeled reflects a line of therapy (See Spetzler [0073] the data used in the analysis can include treatment regimens actually prescribed to the patients in the cohort. Therefore, the model “reflects a line of therapy” when this treatment regimen data is used.).

Regarding claim 7, Spetzler in view of Rabinowitz and Minkin discloses the method of claim 1 as discussed above. Spetzler discloses a method, wherein:
the disease progression being modeled reflects a clinical trial (See Spetzler [0071] the system uses as part of the analysis molecular data from patient tumor specimens. The molecular data is used as evidence. This evidence can be derived from clinical trials. Therefore, the analysis “reflects a clinical trial” when it uses this evidence data.).

Regarding claim 8, Spetzler in view of Rabinowitz and Minkin discloses the method of claim 1 as discussed above. Spetzler discloses a method, wherein:
the notebook is an immunotherapy analysis notebook, a lung progression free survival analysis notebook, a hazard ration exploration notebook, or an immune oncology response rates notebook (See Spetzler [0095] any number of markers or rules can be assessed in according to this disclosure. [0103] these association rules can include “anti-PD-L1 immunotherapy” and “anti-PD-L1 immunotherapy”. Therefore, the system can include “immunotherapy analysis” as one of its selectable options.).

Regarding claim 9, Spetzler in view of Rabinowitz and Minkin discloses the method of claim 1 as discussed above. Spetzler discloses a method, wherein:
receiving user selections to generate the visualizations or reportings, the user modifications selections to generate the visualizations and reportings including selecting one or more templates for reporting one or more of text, images or graphs (See Spetzler [0123] the system includes indicia “selectable by a clinician to be transformed into various types of graphical, textual, tabular, etc., displays.” These various types of displays meet the broadest reasonable interpretation of “templates for reporting one or more of text, images, or graphs.”).

Regarding claim 10, Spetzler in view of Rabinowitz and Minkin discloses the method of claim 1 as discussed above. Spetzler does not disclose a method, wherein:
the statistical model identifies optimal parameters to apply based on the received dataset.
Minkin teaches:
the statistical model identifies optimal parameters to apply based on the received dataset (See Minkin [0228] the system includes a training model module that can aid in parameter selection and building training and test sets. See also [0207] and [0215].).
The system of Minkin is applicable to the disclosure of Spetzler as they both share characteristics and capabilities, namely, they are directed to providing tools for analyzing data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spetzler to include machine learning model creation tools as taught by Minkin. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Spetzler in order to aid in the creation of autonomous machine learning models (see Minkin [0191]).

Regarding claim 11, Spetzler in view of Rabinowitz and Minkin discloses the method of claim 1 as discussed above. Spetzler does not disclose a method, wherein:
the statistical model or analysis includes one or more tuning parameters to be selected by the user or a different user.
Minkin teaches:
the statistical model or analysis includes one or more tuning parameters to be selected by the user or a different user (See Minkin [0283] the selected regression model can be further tuned by selecting appropriate parameters from the drop down menus.).
The system of Minkin is applicable to the disclosure of Spetzler as they both share characteristics and capabilities, namely, they are directed to providing tools for analyzing data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spetzler to include machine learning model creation tools as taught by Minkin. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Spetzler in order to aid in the creation of autonomous machine learning models (see Minkin [0191]).

Regarding claim 12, Spetzler in view of Rabinowitz and Minkin discloses the method of claim 1 as discussed above. Spetzler discloses a method, comprising:
receiving a user selection of the statistical model or analysis to apply to the dataset (See Spetzler [0123] the system includes indicia “selectable by a clinician to be transformed into various types of graphical, textual, tabular, etc., displays.” These different displays include at least 2 different analyses, a “volcano plot of a log-rank test p-value” and a “Kaplan Meier survival analysis.” The user selects from among the various displays, and therefore the user selects the analysis to apply to the dataset.)  .

Regarding claim 13, Spetzler in view of Rabinowitz discloses the method of claim 12 as discussed above. Spetzler discloses a method, comprising:
upon receiving the user selection of the statistical model or analysis, requesting a target output from the user, the target output specifying one or more features to identify, classify, or report (See Spetzler [0123] the system includes indicia “selectable by a clinician to be transformed into various types of graphical, textual, tabular, etc., displays.” These different displays include at least 2 different analyses, a “volcano plot of a log-rank test p-value” and a “Kaplan Meier survival analysis.” The user selects from among the various displays, and therefore the user selects the analysis to apply to the dataset. The user selection from the various displays includes selecting the particular analysis and the particular output.)  .

Regarding claim 14, Spetzler in view of Rabinowitz and Minkin discloses the method of claim 12 as discussed above. Spetzler discloses a method, wherein:
the interactive portal displays an identifier for the selected notebook along with one or more identifiers representing one or more other notebooks, and wherein the step of receiving the user selection of the notebook comprises receiving a selection of the identifier (See Spetzler fig. 4H and [0129] The user can make selections in GUI element 410C of Fig. 4H that include multiple options. The selection of a “notebook from a plurality of notebooks” is understood to refer to selection one option from a group of options. Therefore, selecting the different indicia from the list of indicia (as done in element 410C) is considered to meet the broadest reasonable interpretation of this element. The user can select as one of the indicia from a list of different disease or conditions. This means there are a plurality of different options from which to select.).

Regarding claim 17, Spetzler in view of Rabinowitz and Minkin discloses the method of claim 1 as discussed above. Spetzler discloses a method, wherein:
the notebook is fully defined at a time the user selection is received (See Spetzler [0129] This element is understood to mean that each selection is already predetermined to perform certain actions. In the disclosed system, the user need only select the primary indicia and the information is automatically populated. The user does not need to define any actions, but merely select from the list of options.).

Regarding claim 18, Spetzler in view of Rabinowitz and Minkin discloses the method of claim 1 as discussed above. Spetzler discloses a method, wherein:
the notebook is blank at a time the user selection is received, and the statistical model or analysis to apply to the dataset and the visualizations or reportings are defined by the user subsequent to the time the user selection is received (See Spetzler [0120] as the user selects more and more indicia, the elements are then defined. For example, the user selects a primary indicia (i.e. notebook) pertaining to a particular biomarker. The user then selects a secondary indicia that further narrows the patient cohort. This changes the visualizations and reporting subsequent to the selection of the first indicia.).

Regarding claim 19, Spetzler in view of Rabinowitz and Minkin discloses the method of claim 1 as discussed above. Spetzler discloses a method, wherein:
the interactive portal includes a plurality of user interface elements representing a plurality of pre-defined statistical model or analysis templates, wherein the statistical model or analysis is defined by receiving a user selection of one or more of the user interface elements (See Spetzler [0123] the system includes indicia “selectable by a clinician to be transformed into various types of graphical, textual, tabular, etc., displays.” These different displays include at least two different analyses, a “volcano plot of a log-rank test p-value” and a “Kaplan Meier survival analysis.” The user selects from among the various displays, and therefore the user selects the analysis to apply to the dataset.).

Regarding claim 20, Spetzler in view of Rabinowitz and Minkin discloses the method of claim 1 as discussed above. Spetzler discloses a method, wherein:
the interactive portal includes a plurality of user interface elements representing a plurality of pre-defined visualization or reporting templates, wherein the visualizations or reportings are defined by receiving a user selection of one or more of the user interface elements (See Spetzler [0123] the system includes indicia “selectable by a clinician to be transformed into various types of graphical, textual, tabular, etc., displays.” These different displays include at least two different visualization and reporting templates, tables and various graphs.).

Regarding claim 22, Spetzler in view of Rabinowitz and Minkin discloses the method of claim 1 as discussed above. Spetzler discloses a method, wherein:
the underlying notebook, analysis results, or dataset are dynamically shared with one or more users (See Spetzler [0147] a group of users can be given various degrees of access to the system and its data. [0143] This patient data is dynamically updated. Therefore, at least the “dataset” is dynamically shared among the users that have access to it.).

Regarding claim 23, Spetzler in view of Rabinowitz and Minkin discloses the method of claim 1 as discussed above. Spetzler discloses a method, wherein:
a group of users are provisioned with access to stored notebooks, analysis results, or underlying data (See Spetzler [0147] a group of users can be given various degrees of access to the system and its data.).

Regarding claim 24, Spetzler in view of Rabinowitz and Minkin discloses the method of claim 1 as discussed above. Spetzler discloses a method, wherein:
provisioning is based off of existence of an account (See Spetzler [0147] The system can restrict access to the data based on user defined roles. These user defined roles are understood to meet the broadest reasonable interpretation of “an account.”).

Regarding claim 25, Spetzler in view of Rabinowitz and Minkin discloses the method of claim 1 as discussed above. Spetzler discloses a method, wherein:
provisioning is based off of access to a linked dataset (See Spetzler [0147] The system can restrict access to the data based on user defined roles. This can restrict access for the user to only having access to a particular patient cohort (i.e. patient’s being treated at a certain hospital or physician practice group or patients participating in a certain clinical trial). These particular patient groups meet the broadest reasonable interpretation of “linked dataset.”).

Regarding claim 26, Spetzler in view of Rabinowitz and Minkin discloses the method of claim 1 as discussed above. Spetzler discloses a method, comprising:
the dataset is obtained from a database to which the user or an institution or medical facility associated with the user has a subscription (See Spetzler [0143] the dataset used in the system can come from various sources, including a third party source or a government source. Gaining access to these third party databases is understood to include a subscription.).

Regarding claim 27, Spetzler in view of Rabinowitz and Minkin discloses the method of claim 1 as discussed above. Spetzler discloses a method, comprising: 
the dataset is purchased for the user (See Spetzler [0143] the dataset used in the system can come from various sources, including a third party source or a government source. Access to third party data sets is understood to include some form of purchase.).

Regarding claim 28, Spetzler in view of Rabinowitz and Minkin discloses the method of claim 1 as discussed above. Spetzler discloses a method, comprising:
multimodal data elements are referenced within a notebook (See Spetzler [0123] the system includes indicia “selectable by a clinician to be transformed into various types of graphical, textual, tabular, etc., displays.” Therefore, there are at least three types of data elements (i.e. “multimodal”) available, graphs, tables, and text.).

Regarding claim 29, Spetzler in view of Rabinowitz and Minkin discloses the method of claim 1 as discussed above. Spetzler discloses a method, comprising:
the preconfigured elements generate visualizations or reportings without requiring additional coding or recoding by the user (Spetzler [0129] This element is understood to mean that no additional code is required to be written. In the disclosed system, the user need only select the primary indicia and the information is automatically populated. The user does not need to write any code, but merely select which disease/condition and corresponding inputs for the system to use to display in the three GUI objects.).

Regarding claim 30, Spetzler in view of Rabinowitz and Minkin discloses the method of claim 1 as discussed above. Spetzler discloses a method, comprising:
the preconfigured elements generate visualizations or reportings in connection with additional user customization (See Spetzler [0120] as the user selects more and more indicia, the elements are then defined. For example, the user selects a primary indicia (i.e. notebook) pertaining to a particular biomarker. The user then selects a secondary indicia that further narrows the patient cohort. This changes the visualizations and reporting subsequent to the selection of the first indicia, because each new indicia changes the data that is displayed. The selection of these indicia is considered to be “additional user customization.”).


Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Spetzler (U.S. 2018/0268937) in view of Rabinowitz (U.S. 2007/0178501) and Minkin (U.S. 2018/0165604), and further in view of Zagorchev (U.S. 2009/0043172).
Regarding claim 15, Spetzler in view of Rabinowitz and Minkin discloses the method of claim 14 as discussed above. Spetzler does not disclose a method, wherein:
the step of receiving the user selection of the notebook comprises receiving a user input moving the identifier from a first region of the interactive portal to a second region of the interactive portal.
Zagorchev teaches:
the step of receiving the user selection of the notebook comprises receiving a user input moving the identifier from a first region of the interactive portal to a second region of the interactive portal (See Zagorchev [0054] the system includes a study design element that allows for the user to “drag and drop” blocks representing various “data import, acquisition, processing, quantification, visualization, analysis, and reporting capabilities” onto a palette that represents a data flow according to their needs. Therefore, the taught system includes a first and second region between which the blocks (i.e. indicators) can be moved.).
The system of Zagorchev is applicable to the disclosure of Spetzler as they both share characteristics and capabilities, namely, they are directed to providing tools for analyzing medical data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spetzler to include data management and visualization tools as taught by Zagorchev. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Zagorchev in order to provide techniques that support automated and scientifically rigorous workflow suited to the testing of medical hypotheses (See Zagorchev [0003]).

Regarding claim 16, Spetzler in view of Rabinowitz, Minkin, and Zagorchev discloses the method of claim 15 as discussed above. Spetzler does not disclose a method, wherein:
the first region displays one or more user-personalized notebooks from which to choose.
Zagorchev teaches:
the first region displays one or more user-personalized notebooks from which to choose (See Zagorchev [0054] Results attained from the studies, settings, indexing, data handling, control, and option settings are all associated with the named study and can be recalled for later use. These studies are user personalized and can be referred to later by the user rather than designing a new study from scratch.).
The system of Zagorchev is applicable to the disclosure of Spetzler as they both share characteristics and capabilities, namely, they are directed to providing tools for analyzing medical data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spetzler to include data management and visualization tools as taught by Zagorchev. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Zagorchev in order to provide techniques that support automated and scientifically rigorous workflow suited to the testing of medical hypotheses (See Zagorchev [0003]).
Response to Arguments
Applicant's arguments filed 14 July 2022, with respect to the 35 U.S.C. 101 rejection of claims 1-20 and 22-30, have been fully considered but they are not persuasive.
First, Applicant argues that the claims cannot be directed to a mental process because they recite a process that cannot be practically performed in the human mind (See Applicant Remarks page 12). As part of this argument, Applicant compares the present claims to claim 2 of Example 37 from the 2019 PEG. However, this comparison is not persuasive. Claim 2 of example 37 includes a step of reordering the icons in the GUI based on use, and that use is determined by how much memory has been allocated to the application associated with that particular icon. Calculating how much memory has been allocated by an application is not something the human mind can perform. This is part of the potential abstract idea, sorting the icons based on use, because use is determined using a process that cannot be performed in the human mind. Applicant’s claims recites an abstract idea of selecting a model to use for analyzing data. The functions cited in Applicant’s arguments (receiving identification credentials and toggling between views in a UI) are not directly connected to the abstract idea like the determining of icon use is connected to the potential abstract idea of claim 2 in Example 37. Those cited functions are properly considered additional elements because they are separate from the recite abstract idea. Therefore, the claims recite a mental process under Step 2A Prong One.
Second, Applicant argues that the abstract idea is integrated into a practical application because it recites an improvement over traditional computer systems in this technical field by providing the use of notebooks (See Applicant Remarks page 14). This is not persuasive. The claims as currently presented do not recite a more efficient user interface, but merely the user interface elements and functions of a general purpose computer. The MPEP states “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more” (see MPEP 2106.05(f)). Effectively, the claims recite user interface elements that mount to merely reciting the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Merely providing instructions to perform an abstract idea using a computer is not enough to integrate the abstract idea into a practical application (see MPEP 2106.05(f)). Because there are not additional elements that make the claims amount to more than a practical application, the claims are directed to ineligible subject matter under 35 U.S.C. 101.

Applicant’s arguments, filed 14 July 2022, with respect to the rejection of the claims under 35 U.S.C. 103, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the previously cited references and the newly cited Rubenstein reference.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Saidi (U.S. 2005/0108753) recites a system for time to event modeling of patient data.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN L HANKS whose telephone number is (571)270-5080. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.L.H./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3619